                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


BARBARA JEAN CARTER,                        2:20-CV-10863-TGB-KGA


                 Plaintiff,
                                        ORDER ADOPTING REPORT
                                         AND RECOMMENDATION
      vs.
                                              (ECF NO. 19)

SOCIAL SECURITY
COMMISSIONER,


                 Defendant.

     This matter is before the Court on Magistrate Judge Kimberly G.

Altman’s March 17, 2021 Report and Recommendation (ECF No. 19),

recommending that the Commissioner’s motion for summary judgment
be granted, that the Plaintiff’s motion for summary judgment be denied,

and that the ALJ’s decision be affirmed.

     The Court has reviewed the Magistrate Judge's Report and

Recommendation and finds that it is well-reasoned and supported by the

applicable law. The law provides that either party may serve and file

written objections “[w]ithin fourteen days after being served with a copy”

of the report and recommendation. 28 U.S.C. § 636(b)(1). The district

court will make a “de novo determination of those portions of the report .

                                    1
. . to which objection is made.” Id. Where, as here, neither party objects

to the report, the district court is not obligated to independently review

the record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court

will,    therefore,   accept   the    Magistrate   Judge's   Report   and
Recommendation of March 17, 2021, as this Court's findings of fact and

conclusions of law.

        Accordingly, it is hereby ORDERED that Magistrate Judge
Altman’s Report and Recommendation of March 17, 2021 (ECF No. 19) is

ACCEPTED and ADOPTED. It is FURTHER ORDERED that the

Commissioner’s motion for summary judgement (ECF No. 18) is

GRANTED, the Plaintiff’s motion for summary judgment (ECF No. 17)

is DENIED, and that the findings and conclusions of the Commissioner

are AFFIRMED.
        SO ORDERED this 30th day of April, 2021.


                                     BY THE COURT:


                                     /s/Terrence G. Berg
                                     TERRENCE G. BERG
                                     United States District Judge




                                       2
